Citation Nr: 1437104	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  13-21 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a higher (compensable) initial disability rating (or evaluation) for bilateral corneal scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In June 2014, at a Board videoconference hearing, the Veteran provided testimony from the RO in Louisville, Kentucky, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed the physical claims files, as well as "Virtual VA" electronic file, to ensure a complete review of the evidence in this case. 


FINDING OF FACT

For the entire initial rating period from February 10, 2012, the Veteran's bilateral corneal scars have been manifested by distant vision obtainable after best correction by glasses of 20/40 or better in both eyes, burning and itching analogous to painful scars in both eyes, but no impairment in visual fields, incapacitating episodes, or abnormalities in muscle function.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a higher initial disability rating of 10 percent for bilateral corneal scars, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 4.1-4.7, 4.20, 4.27, 4.79, Diagnostic Code 6066-7804 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

As to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, a May 2012 VA examination report with addenda, the June 2014 Board hearing transcript, and the Veteran's statements.

VA examined the Veteran's eyes in May 2012.  The VA examiner interviewed the Veteran regarding past and present symptomatology, performed the relevant tests, reported pertinent findings, and provided the requested opinions.  As indicated in a February 2013 addendum medical opinion, the May 2012 VA examiner also reviewed the claims file.  Accordingly, the Board finds that the May 2012 VA examination and medical opinion are adequate and no further examination or opinion is needed to decide the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the issue on appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Criteria 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Initial Rating for Bilateral Corneal Scars

The Veteran asserts that an initial compensable disability rating for service-connected bilateral corneal scars is warranted based on the severity of symptoms.  Specifically, the Veteran contends that the bilateral corneal scars cause constant burning and itching in the eyes.  See July 2013 VA Form 9; June 2014 Board hearing transcript at 2.

The service-connected bilateral corneal scars were assigned an initial noncompensable (0 percent) rating under the criteria found at 38 C.F.R. § 4.79, Diagnostic Code 6066, for impaired visual acuity in one eye.  The Board has also considered whether an initial compensable disability rating for bilateral corneal scars is warranted based on other rating criteria for eye disorders.  Specifically, the Board has considered the service-connected bilateral corneal scars as an unhealed eye injury that may be rated under the criteria found at 38 C.F.R. § 4.79, Diagnostic Code 6009.  Under this criteria, unhealed eye injuries are to be rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  One method for evaluating visual impairment is by impaired visual acuity, which includes consideration of Diagnostic Code 6066, the current rating code assigned to the service-connected bilateral corneal scars.  As will be discussed in more detail below, the Board finds that the bilateral corneal scars disability is appropriately rated under Diagnostic Code 6066-7804; however, the Board will proceed with an analysis of each method of evaluation for eye disorders as presented under Diagnostic Code 6009.  38 C.F.R. §§ 4.27, 4.79; Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Incapacitating Episodes

In regard to the first method of evaluation, under the General Rating Formula based on incapacitating episodes, the following ratings apply: a 10 percent rating is warranted for certain eye disorders with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months; a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months.  A 60 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  Id.  A note to Diagnostic Codes 6000-6009 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

Although corneal scars are not listed among the eye disorders that should be rated based on incapacitating episodes, the Board finds that the weight of the lay and medical evidence is against finding that the bilateral corneal scars were manifested by incapacitating episodes having a total duration of at least 1 week, but less than 
2 weeks, during any 12-month period of the entire rating period, as required for a higher disability rating of 10 percent.  The May 2012 VA examination report reflects that the Veteran did not have any incapacitating episodes attributable to the bilateral corneal scars in the preceding 12 months.  VA treatment records do not show physician-prescribed bed rest for incapacitating episodes of any kind for any 12 month period during the rating period.  The Veteran has submitted statements and provided testimony about pain in the eyes; however, the Veteran has not stated or indicated in any way that such eye pain has resulted in physician-prescribed bed rest.  See March 2013 VA Form 21-4138; July 2013 VA Form 9; June 2014 Board hearing transcript at 2, 6.  For these reasons, the Board finds that an initial compensable rating based on incapacitating episodes is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7.  

Visual Acuity

In regard to the second method of rating, 38 C.F.R. § 4.76 directs that an examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Smeller's test type or its equivalent.  To warrant a 10 percent rating based on impairment of central visual acuity, the vision in one eye must be at least 20/50.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2013).

Central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, the visual acuity of the poorer eye is to be evaluated using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's bilateral corneal scars have manifested vision in either eye that is at least 20/50.  The May 2012 VA examination reflects corrected distance vision in both eyes as 20/40 or better.  A May 2012 VA ophthalmology treatment record also shows that corrected distance vision in both eyes was 20/40 or better.  During the June 2014 Board hearing, the Veteran testified that vision in the eyes is good, and did not assert any impairment of central visual acuity.  See June 2014 Board hearing transcript at 3.

In sum, the weight of the lay and medical evidence is against finding that the bilateral corneal scars manifested impairment of central visual acuity measured by vision in at least one eye as 20/50 or worse.  As such, the Board finds that a compensable initial disability rating for bilateral corneal scars is not warranted based on impairment of central visual acuity.  38 C.F.R. §§ 4.3, 4.7.

Visual Field

Examinations of visual fields will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  38 C.F.R. § 4.75(b) (2013).  Here, the May 2012 VA examiner indicated that the Veteran does not have a visual field defect or a condition that may result in visual field defect.  As a result, no visual field testing was performed during the May 2012 VA examination, and there is no data to support a higher initial disability rating based on visual field impairment.  The Veteran has not contended that the bilateral corneal scars have manifested visual field impairment.  Accordingly, an initial compensable rating for bilateral corneal scars is not warranted.  

Muscle Function

Examinations of muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  38 C.F.R. § 4.75(b).  The Board considered a separate rating for muscle function; however, the May 2012 VA examiner specifically found that diplopia was not present in either of the Veteran's eyes, and muscle functioning of the eyes is evaluated based on the degree of diplopia.  VA treatment records do not indicate diplopia in either eye, and the Veteran has neither testified nor submitted statements to support such a finding.  Accordingly, the Board finds that a compensable initial disability rating for bilateral corneal scars is not warranted based on impairment of muscle function.  

Painful Scars

Although painful scars are not among the criteria used to rate diseases of the eye under 38 C.F.R. § 4.79, disability ratings may be assigned for painful scars.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118. 

On review of all the evidence, lay and medical, the Board finds that the service-connected bilateral corneal scars have manifested burning and itching in both eyes that the Board finds is analogous to painful scars.  See 38 C.F.R. § 4.2 (2013) (providing for ratings of an "unlisted condition" under a diagnostic code for a closely related disease or injury in which not only the functions affected but the anatomical localization and symptoms are closely analogous).  When testifying before the Board, the Veteran stated that the scars in both eyes have manifested burning and itching, which he also characterized as painful.  See June 2014 Board hearing transcript at 2.  The Veteran has described a burning sensation with additional itching of the eyes.  See id. at 6; March 2013 VA Form 21-4138; July 2013 VA Form 9.  The Veteran also testified that more severe symptoms are present every three to four days that only last for a few seconds.  See June 2014 Board hearing transcript at 6.  The Veteran is credible to report symptoms of burning an itching in the eyes, and the Board finds the Veteran's testimony and statements to be credible.  See Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify a simple condition such as a broken leg); Cartright, 2 Vet. App. at 26 (holding that the Board must analyze the credibility and probative value of the lay evidence, including testimony, and offer reasons or bases for the rejection of such lay evidence).  As such, the Board finds the Veteran's reported history and current complaints of burning an itching in both eyes to be probative.

For these reasons, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 10 percent rating under Diagnostic Code 7804 have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.118.  The preponderance of the evidence is against a rating in excess of 10 percent under Diagnostic Code 7804 for any period because the evidence does not demonstrate that there are more than two painful scars associated with the bilateral corneal scars.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the bilateral corneal scars does not show anything unique or unusual about the Veteran's bilateral corneal scars that would render the schedular criteria inadequate.  The Veteran's appeal for a higher 

initial disability rating has been based on symptoms including burning and itching sensation in the eyes.  There are several schedular rating criteria specific to eye disorders under 38 C.F.R. § 4.79.  The Board considered visual impairment and incapacitating episodes; however, these were neither reported nor demonstrated by the evidence.  The Board considered all potentially applicable schedular rating criteria, both schedular rating criteria specific to the eyes, and criteria not specific to the eyes but by analogy base on similarity of symptoms.  See 38 C.F.R. § 4.20 (analogous ratings).  The Board also considered the symptoms of burning and itching of the eyes as analogous to painful scarring that is specifically contemplated by 38 C.F.R. § 4.118, Diagnostic Code 7804.  There is no symptomatology and/or functional impairment that are not considered by the rating criteria.  The 10 percent schedular rating fully contemplates all the symptoms and functional impairment related to the bilateral corneal scars disability.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disability in this case is tinnitus.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the bilateral corneal scars disability, and referral for consideration of extraschedular rating is not required.

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not stated, the representative has not asserted, and the record does not otherwise suggest that the Veteran is 

unable to secure or follow substantially gainful employment due to the service-connected bilateral corneal scars; therefore, the Board finds that the issue of TDIU has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.


ORDER

A higher initial disability rating of 10 percent for bilateral corneal scars, but no higher, for the period from February 10, 2012, is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


